UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-1486



BENJAMIN ROBERTS,

                                                Plaintiff - Appellant,

          versus


AMERICAN MEDICAL LABS, now known        as   Quest
Diagnostics Nichols Institute,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-03-1044-A)


Submitted:   August 25, 2004            Decided:     September 13, 2004


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Roberts, Appellant Pro Se.     Thomas Jackson Mitchell,
HUNTON & WILLIAMS, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Benjamin    Roberts   appeals    the   district   court’s   order

granting Defendant’s motion for summary judgment in this employment

discrimination action.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court from the bench.        See Roberts v. Am. Med. Labs,

No. CA-03-1044-A (E.D. Va. filed Mar. 19, 2004 & entered Mar. 22,

2004); R. Vol. 3.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                 AFFIRMED




                                 - 2 -